Citation Nr: 1409746	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a chronic groin disorder.

3.  Entitlement to service connection for bilateral sensorineural hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Leann Baker, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1981 to June 1984.

In May 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The Virtual VA system includes additional VA treatment records submitted after the file was transferred to the Board that have not been initially considered by the RO.  However, these additional treatment records are not relevant to the issues on appeal.  Accordingly, the Board finds appellate consideration may proceed without any prejudice to the Veteran.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Regional Office (RO).



FINDINGS OF FACT

1.  Service connection for a back disorder was denied in May 1994.  The Veteran did not appeal and the decision became final; evidence submitted since May 1994 is new but not material.

2.  A chronic groin disorder was not shown in service, or for many years, and was not otherwise caused or aggravated by his active service.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision, which denied entitlement to service connection for a back disorder, is final; new and material evidence has not been submitted, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).  

2.  A chronic groin disorder was not incurred in or otherwise due to service.  38 U.S.C.A. §§ 1131, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen a Back Disorder

The Veteran's claim for entitlement to service connection for a back disorder was previously denied in a May 1994 rating decision.  He did not appeal or submit additional evidence within one year and the decision became final.  However, previously denied claims may be reopened by the submission of new and material evidence.   38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

At the time of the May 1994 decision, the evidence of record included service treatment records, the Veteran's assertions of back pain since service, and the report from a March 1994 VA examination.  The claim was denied to failure to establish in-service occurrence.

In October 2008, the Veteran sought to reopen his previously denied claim for service connection.  Considerable additional evidence has been presented in conjunction with the claim to reopen, including VA treatment records, records from the Social Security Administration (SSA), the report from a May 2009 VA examination, and the hearing transcript.

The Board finds the evidence summarized above was not previously submitted to the VA before the RO's May 1994 decision.  This evidence is therefore "new."  The Board will now turn to a discussion of whether this evidence is "material" and relates to an unestablished fact necessary to substantiate the claim.

The new evidence reflects the Veteran a current back disorder.  For example, a February 2008 MRI of the back revealed a herniated disc.  However, the Veteran's claim was not previously denied for failure to establish current pathology.  Therefore, this evidence is not material.

Rather, the newly-submitted evidence does not establish that the Veteran's current back disorder began during, or was otherwise caused by, his active service, the reason his claim was previously denied.  He did not submit any medical record suggesting his current back pain began during, or was otherwise related to, his active service.  Additionally, his lay statements describing experiencing pain in his back since active service were considered in the previous determination and are therefore not new.

Therefore, the newly submitted evidence is not material and does not relate to the previously unestablished fact, lack of in-service occurrence or other relation to service.  As such, the evidence submitted since the May 1994 rating decision is not material and does not reasonably result in substantiation of the claim.  Because the Veteran has not submitted new and material evidence, the application to reopen the claim is denied.

Service Connection for Groin Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service treatment records reflect that in March 1982, during active service, the Veteran sought medical treatment for pain in his groin for the previous three days.  He reported his groin pain was due to heavy lifting and bending in service.  He described his pain as acute, mild, and on the left inner aspect of the upper leg.  The physician's assistant diagnosed with mild epididymis and treated his disorder with groin support and aspirin.  He was advised to return to the clinic if additional treatment was needed.

However, service treatment records do not reflect the Veteran sough any additional treatment for, or made any further complaint of, any groin pain during active service.  Instead, at his June 1984 separation physical, the clinical evaluation of his genitourinary system was clinically normal and no abnormalities were noted.  Therefore, service treatment records do not establish that he experienced any chronic groin pain disorder during active service, and in-service incurrence is not demonstrated.

During his hearing, the Veteran testified that the in-service groin strain never healed and he has experienced pain in this region since service.  As a lay person, he is considered to be competent to report what comes to him through his senses, such as experiencing pain in his groin.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, his competent, lay statements describing ongoing groin pain have been considered.  

However, despite his assertions he experienced pain earlier, the Veteran testified he did not seek medical treatment for his groin pain until 1993 or 1994, approximately ten years after his separation from service.  This is one factor to consider in determining whether he experienced on-going symptoms of groin pain.  Moreover, in early 1994, he filed a claim seeking benefits due to painful knees and back, but no groin pain was claimed.  

Similarly, in a VA examination from that year, he reported experiencing pain in his back and knees since active service, but he did not report experiencing any pain in his groin.  Contemporaneous lay statements made for purposes of treatment are particularly trustworthy.  Accordingly, weighing the objective medical evidence against the Veteran's lay assertions, the Board finds that he did not experience unremitting symptoms since service.

While treatment records after the mid 1990's reflect reports of groin pain, these records do not include any medical opinion relating the Veteran's current groin pain to his active service.  Additionally an MRI of the pelvic region from February 2008 was normal.

Finally, in May 2009, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, and noted the Veteran's history of in-service temporary groin pain.  The examiner opined the Veteran's groin complaints were most likely caused by radiculopathy pain from the lower back, and was not related to service.  He explained the Veteran had mild epididymitis in service with no evidence of recurrence. 

The Board finds this examiner's opinion was unequivocal and provided a complete rationale for his opinion.  This report, therefore, provides probative evidence against the Veteran's claim.  Additionally, the Veteran is not service-connected for a back disorder.  Accordingly,  to the extent that the examiner suggested that groin pain was due to the back, it is related to a nonservice-connected disorder.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim for service connection, and there is no doubt to be otherwise resolved.  The probative evidence does not establish the Veteran developed any chronic groin pain disorder during service, or that he has experienced such pain consistently since service.  Finally, the medical evidence does not establish the Veteran's current groin pain was otherwise related to his active service.  Accordingly, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

In the same November 2008 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  This letter also provided notice of the requirements for new and material evidence regarding the Veteran's previously denied claim for service connection for a back disorder, as required in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Service treatment records, post-service VA and private treatment records, and records from the SSA administration have all been obtained.  The Veteran provided testimony at a hearing before the Board in May 2013 that was in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran was also provided with a VA examination, the record of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provides a sound basis upon which to base a decision with regard to the appeals.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disorders.

The Board notes that during the May 2013 hearing, the Veteran requested that his appeal be remanded in order to provide him with a MRI of his pelvic region; however, review of the record reflects such an MRI was provided in February 2008, as discussed above.  In addition, VA examinations are not for the purpose diagnostic testing.  Accordingly, a remand for this reason is not necessary.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

	
ORDER

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for a back disorder is denied.

Service connection for a chronic groin disorder is denied.


REMAND

In his June 2013 written substantive appeal on the issues of service connection for bilateral hearing loss and tinnitus, the Veteran requested a travel board hearing.  At the time of his May 2013 hearing, these appeals were not yet perfected, so were not covered addressed at that hearing.  Accordingly, to date he has not been provided with a travel board hearing regarding hearing loss and tinnitus.  Since travel board hearings are scheduled by the RO, these appeals must be remanded.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO and notify him of the scheduled hearing at his latest address of record in the order that the request was received.  This hearing is to be scheduled in accordance with the applicable law.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


